This appeal relates to an assessment for the purpose of taxation of a special franchise for the year 1917. The relator did not appeal from the order of the Special Term because the assessment for prior occupation of crossing was stricken out and no question of inequality was raised, since the state board of tax commissioners equalized it before final notice was sent out, pursuant to chapter 804 of the Laws of 1911. The order of the Special Term was unanimously affirmed and leave given to appeal to this court, the Appellate Division certifying that in its opinion a question of law is involved which ought to be here reviewed.
The order appealed from should be affirmed, with costs.
All concur, except CARDOZO, POUND and ANDREWS, JJ., dissenting.
Ordered accordingly.